Title: To James Madison from John Sevier, 8 February 1804
From: Sevier, John
To: Madison, James



Dear Sir
Knoxville 8 February 1804
I have the honor of enclosing such kind of an official Certificate as the nature of the case appeared to admit, and such as I hope will answer the purpose. The troops from this Country are on their return from Natchez, after a long teadious, and disagreable March. We was Much perplexed in raising those troops. Every obsticle Was thrown in the Way that could be thought of or devised, but through the activity of the friends of Government, and the Zeal and ardor of those who Was prevailed on to turn out, it has been effected, and the whole of the Mounted Infantry called for have been sent on to the Natchez, (perhaps one or two Companies were not Quite compleat.)
I flatter myself Government will pay off those Men the Usual and Accustomed Wages the Militia of this Country have heretofore received, which has always been 75 Cents ⅌ day to privates with forage & & allowed them—permit Me sir, to sollicit your interest and attention on the occasion, and that you Will please to suggest the propriety of Such A measure; It has been a Feateaguing disagreable March, the distance Very Great, provisions on their route Scarce, and the season Wet and cold; which has occasioned the Men to Suffer Much hardship and inconveinancy. I have the honor to be With Great respect and Consideration, your Most obedt. Hble Servt.
John: Sevier
 

   
   RC (DLC).



   
   Enclosure not found, but see Sevier to JM, 29 Nov. 1803.


